PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Carney et al.
Application No. 13/490,932
Filed: 7 Jun 2012
For System and Method for Construction, Delivery and Display of iTV Content
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) filed on July 22, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to two prior-filed provisional applications and an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to three nonprovisional applications.  Both priority claims have been set forth in a concurrently filed corrected/updated Application Data Sheet (ADS) and certificate of correction that was previously received on June 24, 2021.

The renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) is DISMISSED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.
A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;

(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,

(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

On June 24, 2021, an original petition pursuant to 37 C.F.R. 
§§ 1.78(c) and 1.78(e) was received, along with, inter alia, the petition fee and both a certificate of correction and the required fee.  The petition received on June 24, 2021 was dismissed via the mailing of a decision on July 29, 2021.

A renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e)  was received on September 29, 2021, which was dismissed via the mailing of a decision on November 5, 2021.

A renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was received on January 12, 2022, which was dismissed via the mailing of a decision on February 22, 2022.

To date, requirements (2) of 37 C.F.R. §§ 1.78(c) and 1.78(e) above have been satisfied and items (1) and (3) of 37 C.F.R. 
§§ 1.78(c) and 1.78(e) have not.

Regarding requirements (1) of 37 C.F.R. §§ 1.78(c) and  1.78(e), 37 C.F.R. §§ 1.78(a)(3) and 1.78(d)(2) each requires the reference to each prior-filed application to be included in an ADS or a certificate of correction.  

The corrected/updated ADS that was received on July 21, 2022 cannot be entered since it fails to comply with 37 C.F.R. 
§ 1.76(b)(5), which requires the patent number to appear on the corrected/updated ADS.  The eighth-listed benefit claim on the ninth page of the corrected/updated ADS fails to list the patent number that is associated with application number 10/306,752, which issued as US patent number 11,388,451 on July 12, 2022.  Moreover, the status of this issued patent has been incorrectly listed as “pending.”

When drafting the corrected/updated ADS, Petitioner must draft all changes according to the Application Filing Receipt mailed on June 12, 2015 that sets forth, in pertinent part:
	
    PNG
    media_image2.png
    116
    549
    media_image2.png
    Greyscale


Regarding requirements (3) of 37 C.F.R. §§ 1.78(c) and 1.78(e),  Petitioner included the statement required by 37 C.F.R. 
§ 1.78(e)(3) with the June 24, 2021 filing, and has provided the statement required by 37 C.F.R. § 1.78(c)(3) with the January 12, 2022 filing.

However, the Director may require additional information where there is a question whether the delay was unintentional.  The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  In this instance, a petition under 37 C.F.R. § 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

With this renewed petition filed on July 21, 2022, one issue remains.

This application issued as U.S. patent number 9,451,196 on September 20, 2016, which sets forth on the first and second pages:
	
    PNG
    media_image3.png
    132
    407
    media_image3.png
    Greyscale


	

    PNG
    media_image4.png
    167
    401
    media_image4.png
    Greyscale
 

The decision mailed on November 5, 2021 set forth on page five (reprinted on page five of the decision mailed on February 22, 2022):

It is not clear why the parties having the right or authority to present the domestic benefit claim in the above-identified application would have been unaware that the presently requested benefit claim had not been accorded.  It is equally unclear why these parties took no action to secure the desired benefit claim until the filing of the June 24, 2021 petition more than nine years after the mailing of the June 22, 2012 filing receipt and four years and nine months after the issuance of the patent.  Statements from the Applicants are not required: it would be sufficient for Petitioner to expressly state that he has spoken with the Applicants and confirmed the facts of which Petitioner lacks firsthand knowledge.

Emphases included.

With this renewed petition received on July 21, 2022, Petitioner has explained that neither the assignee nor the attorney who initially filed this application was aware of an issue in the ADS that was included on initial deposit which resulted in the application failing to receive the benefit claim that is presently sought.  Petitioner has further established that both the assignee and his law firm first became aware of this issue with the ADS when the law firm performed due diligence on several patents, including this one, in January of 2021.

However, this explanation is limited to the ADS, and does not mention the benefit claim that is listed on the patent.  The undersigned has not located any discussion of the reason both the employees of the assignee and the employees of the law firm were unaware that the benefit claim listed on the patent does not match the presently requested benefit claim.  Similarly, no discussion of when each first became aware of this discrepancy with the benefit claims listed on the patent has been located by the undersigned.  Each of these issues must be addressed in the response to this decision.  

Any reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. §§ 1.78(c) and (e).”  

How to respond to this decision :

The response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail, hand delivery, facsimile, or via EFS-Web.  

Mail: Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Hand delivery: Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314 

Facsimile: (571) 273-8300: please note this is a central facsimile number.  

EFS-Web: Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.  When filing via EFS-Web the user must select from the list of document descriptions to specify the files being submitted via EFS-Web.  Based on the document description selected by the user, a document code is assigned, and a message regarding the document submitted to the USPTO will be forwarded to the appropriate organization for processing and to the appropriate official for consideration: therefore, accurate document indexing is important to facilitate efficient processing and proper consideration of the document by the USPTO. It is important for users to select the correct document description and check the application file via PAIR after the submission is completed.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.1  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.